COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 JAMES DEREK ADKINS,                              §             No. 08-20-00054-CR

                               Appellant,         §                Appeal from the

 v.                                               §          112th Judicial District Court

 THE STATE OF TEXAS,                              §          Of Crockett County, Texas

                               Appellee.          §            (TC#17-05-02973-CR)

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 31ST DAY OF AUGUST, 2022.


                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.